USDC IN/ND case 1:19-cr-00013-HAB-SLC document 147 filed 12/14/20 page 1 of 3

                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF INDIANA
                          FORT WAYNE DIVISION

UNITED STATES OF AMERICA              )
                                      )
      v.                              )       CASE NO. 1:19-CR-13
                                      )
MICHAEL MAXEY                         )

                        MOTION TO CONTINUE
             FINAL PRETRIAL CONFERENCE AND JURY TRIAL

      COMES NOW the Defendant, Michael Maxey, by Counsel, Robert W. Gevers,

II, and respectfully requests the Court to reset the jury trial, the final pretrial

conference, the pretrial motions deadline, and the deadline for plea agreement in

this matter. In support of this request, Counsel states as follows:

      1.    Trial in this matter is currently set for January 5 – 11, 2021;

      2.    Final pretrial conference is this matter is scheduled for December 22,

2020, at 3:00 p.m.;

      3.    The deadline for pretrial motions is set for December 15, 2020, and

the deadline for plea agreement is set for December 22, 2020;

      4.    Counsel for the Defendant requests additional time to review the

ongoing discovery materials, and Counsel also requests additional time to attempt

to locate an out-of-state witness for the defense;

      5.    Counsel for the Defendant and the United States Attorney’s Office are

involved in ongoing negotiations to resolve this matter;

      6.    Counsel for the Defense is requesting a continuance of at least 120

days in this matter due to the backlog of continued State and Federal trials


                                          1
USDC IN/ND case 1:19-cr-00013-HAB-SLC document 147 filed 12/14/20 page 2 of 3

resulting from measures to combat the spread of COVID-19, and from Mr. Gevers’

recent medical and quarantine-related absences from his office;

      7.     Counsel for the United States, Assistant United States Attorney

Anthony Geller, does not object to this continuance;

      8.     The Defendant, Michael Maxey, has been in contact with counsel’s

office but due to counsel’s absence from his office, counsel has not had in-person

contact with Mr. Maxey due to various Covid restrictions; particularly as Mr.

Maxey is currently detained in a facility in Northwest Ohio and due to the surging

pandemic, counsel has not traveled across state lines;

      9.     Mr. Maxey has provided possible witnesses for trial and those

witnesses reside outside the state of Indiana and with the issues surrounding

travel during the pandemic there is a reluctance to travel across the country at

this time;

      10.    In order to adequately determine the necessity of the witness and the

adequacy of effective representation in the context of the prospective witness,

counsel needs additional time to meet with the client within the constraints of the

pandemic;

      11.    The ends of justice served by granting such a continuance outweigh

the public and the Defendant’s interest in a speedy trial, particularly where the

failure to grant such a continuance would unreasonably deny the Defendant and

counsel reasonable time necessary for effective preparation, taking into account

the exercise of due diligence. The period of delay resulting from this continuance



                                        2
USDC IN/ND case 1:19-cr-00013-HAB-SLC document 147 filed 12/14/20 page 3 of 3

is to be excluded under the terms of the Speedy Trial Act and under 18 U.S.C. §

316, (h) (7) (A) and (h) (7) (B) (iv).

       For all of the foregoing reasons, Mr. Maxey respectfully requests that the

jury trial, the final pretrial conference, the pretrial motions deadline, and the

deadline for plea agreement in this matter be reset for a period of at least one

hundred twenty (120) days.

                                              Respectfully Submitted

                                              /S/ Robert W. Gevers, II
                                              Robert W. Gevers, II, No. 8613-02
                                              116 E. Berry Street, Suite 1000
                                              The Lincoln Tower
                                              Fort Wayne, Indiana 46802
                                              Telephone: (260) 407-7071
                                              ATTORNEY FOR DEFENDANT
                                              EMAIL: la@geverslaw.com


                              CERTIFICATE OF SERVICE
      The undersigned hereby certifies that a true and correct copy of the above
and foregoing Motion to Continue Final Pretrial Conference and Jury Trial was
served by electronic mail on this 14th day of December, 2020, to:

                            Anthony Geller
                            Asst. United States Attorney
                            United States District Court
                            anthony.geller@usdoj.gov



                                              /s/ Robert W. Gevers, II
                                               Robert W. Gevers, II




                                          3
